NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SATINDERJIT CHADHA,                             No.    18-55530

                Plaintiff-Appellant,            D.C. No. 2:17-cv-05641-SJO-
                                                MRW
 v.

JPMORGAN CHASE BANK, N.A.; et al.,              MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                    S. James Otero, District Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Satinderjit Chadha appeals from the district court’s judgment dismissing his

foreclosure action under Federal Rule of Civil Procedure 41(b) for failure to file an

amended complaint. We have jurisdiction under 28 U.S.C. § 1291. We affirm.

      The district court dismissed Chadha’s action for failure to prosecute under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Rule 41(b). Because Chadha’s opening brief does not raise this issue, Chadha has

waived any challenge to the district court’s dismissal of his action. See Fields v.

Palmdale Sch. Dist., 427 F.3d 1197, 1203 n.6 (9th Cir. 2005) (concluding that, by

failing to raise the issue in their opening brief, the plaintiffs waived their challenge

to the district court’s decision not to exercise supplemental jurisdiction over their

remaining state law claims); Indep. Towers of Wash. v. Washington, 350 F.3d 925,

929 (9th Cir. 2003) (“[W]e will not consider any claims that were not actually

argued in appellant’s opening brief.”); Smith v. Marsh, 194 F.3d 1045, 1052 (9th

Cir. 1999) (“[O]n appeal, arguments not raised by a party in its opening brief are

deemed waived.”).

      AFFIRMED.




                                           2                                     18-55530